NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                             303 K Street, Anchorage, Alaska 99501
                                       Fax: (907) 264-0878
                                E-mail: corrections @ akcourts.us


               IN THE COURT OF APPEALS OF THE STATE OF ALASKA


CHARLES P. MORAN,
                                                      Court of Appeals No. A-11299
                            Appellant,               Trial Court No. 3KN-11-1025 CR

                     v.
                                                              O P I N I O N
STATE OF ALASKA,

                            Appellee.                 No. 2517 — September 2, 2016


              Appeal from the Superior Court, Third Judicial District, Kenai,
              Anna M. Moran, Judge.

              Appearances: Charles P. Moran, in propria persona, Soldotna,
              for the Appellant. Callie Patton Kim, Assistant Public
              Defender, and Quinlan Steiner, Public Defender, Anchorage, for
              the Alaska Public Defender Agency, appearing as amicus curiae
              aligned with the Appellant. Terisia Chleborad, Assistant
              Attorney General, Office of Criminal Appeals, Anchorage, and
              Michael C. Geraghty and Craig W. Richards, Attorneys General,
              Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Hanley,
              District Court Judge. *

              Judge MANNHEIMER.



   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              In the early morning of June 26, 2011, Charles P. Moran was arrested for
assaulting his wife Amanda. Later that day, Moran initiated the first of seven telephone
calls that he made to his wife from jail.
              Moran told Amanda that he loved her. When Amanda complained about
her injuries, and when she blamed Moran for causing those injuries, Moran told Amanda
that she had been injured by falling down the stairs, and then he told her that he did not
want to say anything more about this matter over the phone.
              Moran was subsequently convicted of two criminal charges: one count of
third-degree assault, 1 and one count of second-degree unlawful contact. 2 Moran now
challenges the validity of those convictions.
              With regard to Moran’s unlawfulcontact conviction, the statute that defines
this crime, AS 11.56.755(a), declares that a defendant commits the crime of second-
degree unlawful contact if, having been arrested for one of the crimes defined in
AS 11.41 (“offenses against the person”) or for any other crime of domestic violence, the
defendant “initiates communication or attempts to initiate communication with the
alleged victim of the crime” before the defendant’s initial appearance in front of a judge
or magistrate (or before the dismissal of the criminal charge, if that occurs first).
              Moran’s argument on appeal hinges on the fact that this statute does not
expressly require the State to prove that a defendant was ever notified that it would be
illegal for the defendant to communicate with (or attempt to communicate with) the
alleged victim. Moran argues that the statute is unconstitutional because it does not
require proof of notice.




   1
       AS 11.41.220(a)(5).
   2
       AS 11.56.755(a).

                                            –2–                                         2517

              More specifically, Moran contends that, unless defendants are told about
this statutory prohibition, defendants would have no reason to think that it would be
unlawful for them to communicate with the victim. Thus, Moran argues, the statutory
definition of the crime violates the constitutional guarantee of due process of law.
              The State responds that Moran is essentially arguing that his conviction
should be set aside because he was unaware that there was a statute that made his
conduct a crime. Relying on the maxim, “ignorance of the law is no excuse”, the State
argues that it does not matter whether Moran knew that his act of telephoning his wife
constituted a crime.
              For the reasons explained in this opinion, we conclude that Moran has the
better of this argument. Before the State could lawfully impose a criminal penalty on
Moran for telephoning his spouse, the State was required (at a minimum) to prove that
Moran was told that it was unlawful for him to contact his spouse. We therefore reverse
Moran’s conviction for second-degree unlawful contact.
              With regard to Moran’s third-degree assault conviction, Moran argues that
the trial judge improperly allowed the State to rely on inadmissible evidence at trial, and
he also argues that his trial on this charge should have been bifurcated (because one
element of the State’s proof was that Moran had prior convictions for assault). For the
reasons explained in this opinion, we conclude that neither of those claims has merit.


       The constitutional limits on the doctrine that “ignorance of the law is no
       excuse”


              The well-known maxim, “Ignorance of the law is no excuse”, encapsulates
two inter-related principles: (1) that the government normally is not required to prove
that a criminal defendant was aware of the fact that a statute prohibited the defendant’s



                                           –3–                                         2517

conduct, and (2) that a defendant normally is not allowed to defend a criminal charge by
asserting ignorance of the governing law.
             These two principles clearly apply when the conduct for which the
defendant is being punished is “malum in se” — that is, “[conduct] which reasoning
members of society regard as condemnable”. Hentzner v. State, 613 P.2d 821, 826
(Alaska 1980). In such cases, a defendant’s “awareness of the commission of the
[prohibited] act necessarily carries with it an awareness of wrongdoing”, and it does not
matter whether the defendant was subjectively aware that there was a criminal statute
covering their conduct. Ibid.
             The supreme court described this generalrule in Alex v. State, 484 P.2d 677
(Alaska 1971):

             [The government need not prove a person’s] awareness that
             [his] given conduct ... is a “wrongdoing” in the sense that it
             is proscribed by law, but rather ... an awareness that one is
             committing the specific acts which are defined by law as a
             “wrongdoing”. It is ... no defense that one was not aware
             [that] his acts ... were proscribed by law. So long as one acts
             intentionally, with cognizance of his behavior, he acts with
             the requisite awareness of wrongdoing. In the words of
             [United States Supreme Court] Justice Holmes:

                    If a man intentionally adopts certain conduct in certain
                    circumstances known to him, and that conduct is
                    forbidden by the law under those circumstances, he
                    intentionally breaks the law in the only sense in which
                    the law ever considers intent.

             Ellis v. United States, 206 U.S. 246, 257, 27 S. Ct. 600, 602,
             51 L. Ed. 1047, 1053 (1907).

Alex, 484 P.2d at 681-82.


                                            –4–                                     2517

              But though this is the rule that generally applies, there are due process
limits to this rule. As our supreme court explained in Hentzner, some criminal statutes
punish conduct that the law classifies as malum prohibitum — i.e., conduct that is not
inherently bad in and of itself, but is nevertheless proscribed for reasons of social policy.
With regard to these malum prohibitum offenses, where “there is no broad societal
concurrence that [the underlying conduct] is inherently bad”,

              [c]onsciousness on the part of the actor that he is doing the
              act [that happens to be proscribed by law] does not carry
              with it an implication that he is aware that what he is doing
              is wrong. In such cases, more than mere conscious action is
              needed to satisfy the criminal intent requirement [of the due
              process clause].

Hentzner, 613 P.2d at 826.


       The potential constitutional problems posed by Alaska’s unlawful contact
       statute


              The offense that Moran was convicted of — second-degree unlawful
contact as defined in AS 11.56.755(a) — is a malum prohibitum offense. This statute
restricts the actions of defendants from the time of their arrest until the time of their first
appearance before a judicial officer, prohibiting them from initiating (or trying to initiate)
a communication with the alleged victim of their crime.
              The legislature enacted this statute for the purpose of restricting the right
granted by AS 12.25.150(b) — the right of all arrestees to “telephone or otherwise
communicate with [an] attorney and [with] any relative or friend”.
              More specifically, the unlawful contact statute was intended to prevent
domestic violence offenders from using this statutorily guaranteed telephone call to


                                             –5–                                          2517

“harass [their] victims”, or to try to “beat the charge” by using the telephone call to
threaten their victims or to otherwise induce the victims to falsely recant their
accusations. 3
                 Such activities were, of course, already illegal. 4 In essence, the legislature
decided to make sure that these potential unlawful uses of the telephone would never
occur in the first place — by prohibiting all communication between arrested defendants
and victims, regardless of the purpose and content of those communications. This
prohibition remains in place until the arrestee’s first appearance in front of a judicial
officer — which can take up to two days. (Alaska Criminal Rule 5(a)(1) declares that
an arrestee’s first appearance must occur “without unnecessary delay and in any event
within 48 hours after arrest”.)
                 But when, as in Moran’s case, a charge of domestic violence involves a
spouse or long-term domestic partner, there are legitimate reasons why an arrestee might
wish to communicate with the alleged victim over the course of the two days following
their arrest. The arrestee might want to make sure that arrangements are in place to pay
the rent, or that someone is available to provide needed medical care, or household
transportation, or to babysit children, or to care for elderly members of the household.




   3
       See the Minutes of the House Judiciary Committee of May 6, 1997, discussing House
Bill 245.
   4
       See AS 11.56.510 (“interference with official proceedings”: using threats to
improperly influence a witness’s testimony); AS 11.56.540 (first-degree “tampering with a
witness”: inducing or attempting to induce a witness to testify falsely or misleadingly, or to
unlawfully withhold testimony); AS 11.56.790 (“compounding”: offering a benefit to
another person to get them to conceal an offense, or to refrain from assisting in the
prosecution of the offense, or to withhold evidence of the offense); AS 11.61.120(a)(4)
(second-degree “harassment”: telephoning another person and threatening them with
physical injury).

                                               –6–                                         2517

              These types of communications between spouses or domestic partners are
protected by the constitutional rights of association and privacy — even when one
spouse or partner is charged with a crime (or even convicted of a crime) that involves the
other.
              For instance, in Williams v. State, 151 P.3d 460, 469-471 (Alaska App.
2006), this Court struck down a provision of Alaska’s bail statutes that prohibited
defendants charged with a crime of domestic violence from returning to the residence
they shared with the alleged victim during the pendency of the criminal case. We
concluded that, in the absence of a judicial finding that the defendant posed an ongoing
danger to the alleged victim, there are too many situations where this provision would
“infringe an important liberty interest without advancing any significant governmental
interest”. Id. at 468. See also Dawson v. State, 894 P.2d 672, 680 (Alaska App. 1995),
where this Court held that “[any] condition of probation restricting marital association
plainly implicates the constitutional rights of privacy, liberty[,] and freedom of
association” — and that, for this reason, it “must be subjected to special scrutiny”.
              Turning to the provisions of the unlawful contact statute, we acknowledge
that the prohibition on communications between the defendant and the alleged victim is
of a much shorter duration than conditions of bail or probation (no more than 48 hours).
And as we noted in dictum in Williams, a short-term prohibition of this sort might
conceivably be justified as a measure to “defus[e] a potentially violent situation until a
judicial officer can assess the danger to the alleged victim”. Williams, 151 P.3d at 469.
              But the fact that there are potential rationales for the unlawful contact
statute’s ban on domestic communications does not necessarily mean that this ban is
constitutional.
              Any law that categorically forbids spouses and domestic partners from
communicating with each other encroaches upon the rights of privacy and familial


                                          –7–                                           2517

association. And because a total ban on communication necessarily encompasses a fair
amount of innocent or harmless communications, such a ban is constitutionally suspect.
                As Professor LaFave notes in his treatise on substantive criminal law, courts
often confront situations like the present case — situations where the legislature has
totally proscribed the knowing performance of certain acts, “even though [not] all who
engage in such acts are ... bent upon some evil or harmful course.” 5
                The general rule is that the legislature may prohibit a particular act if it is
generally harmfulto society, even though some people perform the act without a criminal
purpose. 6 But as Professor LaFave explains, “the legislative power in this regard is not
without limits”. Courts have struck down such statutes as unconstitutional if “they are
too sweeping in encompassing activity that is wholly innocent” 7 — i.e., if the legislature
has defined the prohibited conduct so broadly that it needlessly encompasses large
amounts of harmless conduct.
                It is debatable whether Alaska’s unlawfulcontact statute would fail this test.
But we need not address these issues further, because Moran does not directly challenge
the underlying constitutionality of the unlawful contact statute. Rather, Moran argues
that if a defendant is to be criminally prosecuted for communicating with a spouse or
domestic partner, due process requires at a minimum that the defendant receive advance
notice that these communications are prohibited.




   5
       Wayne R. LaFave, Substantive Criminal Law (2nd ed. 2003), § 3.3(c), Vol. 1, p. 205.

   6
       Id., Vol. 1, p. 206.

   7
       Ibid.


                                              –8–                                         2517

      Why we conclude that the unlawful contact statute must be construed to
      require proof that the defendant was notified that they were prohibited
      from contacting the alleged victim


               Our unlawful contact statute poses the same kind of due process problem
that the supreme court addressed in Hentzner. That is, the unlawfulconduct statute bans
conduct that is not inherently bad in and of itself, but is instead proscribed for reasons
of social policy. In an attempt to make sure that defendants do not engage in
communications that would be unlawful (telephonic threats, harassment, etc.), the
legislature has banned all communications with the alleged victim — including
communications that are completely innocent and, at least potentially, communications
that are necessary to the running of the defendant’s and victim’s joint household.
               In this situation, a defendant’s consciousness that they are doing the act
proscribed by the statute (i.e., communicating with the alleged victim) “does not carry
with it an implication that [the defendant] is aware that [this conduct] is wrong.”
Hentzner, 613 P.2d at 826. This being so, and because a violation of the unlawful
contact statute subjects the defendant to imprisonment, the due process clause of the
Alaska Constitution requires the government to prove “more than mere conscious
action”. Ibid.
               We accordingly hold that a defendant can not be convicted of violating the
second-degree unlawful contact statute without proof that they were expressly informed
of the statute’s prohibition on communications with the alleged victim.
               We leave for another day the question of whether the statute, so construed,
still constitutes an unconstitutional infringement on the rights of privacy and familial
association.




                                           –9–                                       2517

       The admissibility of Moran’s prior convictions


              At a pre-trial hearing, Amanda Moran testified about two prior incidents
of domestic violence committed against her by Moran. In February 2009, Moran slapped
her across the face and threw a remote control at her. Based on this incident, Moran
pleaded guilty to fourth-degree assault. And in October 2010, Moran shoved Amanda
against a wall, punched her in the face, and strangled her. Based on this incident, Moran
pleaded guilty to another charge of fourth-degree assault.
              On appeal, Moran concedes that evidence of these two prior assaults was
admissible under Alaska Evidence Rule 404(b)(4), and that Amanda might properly have
testified about these incidents. But at Moran’s trial, the prosecutor did not ask Amanda
to testify about the details of these two prior incidents. Instead, the prosecutor called a
court records custodian to introduce the charging documents and the final judgements
in the two prior criminal cases.
              On appeal, Moran argues that the judgements of conviction in the two prior
cases were inadmissible hearsay to the extent they were offered to prove that Moran
actually assaulted his wife. Moran is correct: in Jones v. State, 215 P.3d 1091, 1098­
1100 (Alaska App. 2009), we held that evidence of a criminal conviction is inadmissible
hearsay under Alaska law “if it is offered to prove that the defendant actually engaged
in the conduct that would justify that conviction.” 8
              But the State was authorized to introduce evidence that Moran pleaded
guilty to the two prior assault charges. Those two guilty pleas were Moran’s personal
admissions that he engaged in the criminal conduct charged against him. Moran’s guilty
pleas were thus admissible (when offered by the State) as statements of a party opponent
under Alaska Evidence Rule 801(d)(2).


   8
       Citing and quoting Douglas v. State, 166 P.3d 61, 85 (Alaska App. 2007).

                                          – 10 –                                      2517

               This point of law is explained in the “Note on Omission” included as part
of the Commentary to Alaska Evidence Rule 803. This “Note on Omission” declares
that a criminal judgement is not admissible to prove that the defendant engaged in the
conduct that would justify the entry of that judgement. But this Note also declares that
guilty pleas are admissible under Evidence Rule 801(d)(2) — i.e., admissible as state­
ments of a party opponent — unless the evidence is barred by Evidence Rule 410 (i.e.,
unless the plea is not accepted, or is withdrawn, or is vacated or reversed on appeal).
               To sum up this discussion: Moran is correct that the prosecutor should not
have been allowed to introduce the prior judgements as independent evidence that
Moran engaged in the conduct that would justify his two prior assault convictions.
However, because those judgements were proof that Moran admitted the two prior
assaults by pleading guilty, it was proper for the prosecutor to introduce those
judgements as admissions of a party opponent.
               (More specifically, the written judgements were admissible under Alaska
Evidence Rule 803(8), the hearsay exception for public records, to the extent that these
judgements were official records of the fact that Moran pleaded guilty to the prior
charges.)


      Moran’s argument that his trial should have been bifurcated


               Moran also claims that his trial on the third-degree assault charge should
have been bifurcated because the State introduced evidence of his two prior assault
convictions.
               Moran was charged with third-degree assault as               defined in
AS 11.41.220(a)(5). This charge required the State to prove that Moran had two prior
convictions for assaultive offenses within the preceding ten years. Moran argues on


                                          – 11 –                                    2517

appeal that the court should have bifurcated his trial on this count, so that the jurors
would not be informed of Moran’s prior convictions until after they found him guilty of
the assault in the present case.
              But as Moran concedes, evidence of the two prior assaults (i.e., evidence
of the assaults themselves, as opposed to Moran’s convictions for those assaults) was
admissible under Evidence Rule 404(b). And as we have just explained, to prove those
two prior assaults, the State was entitled to introduce evidence that Moran pleaded guilty
to those assaults.
              Conceivably, one might argue that the trial judge should have required the
State to prove Moran’s guilty pleas by means other than the two prior judgements —
e.g., through the testimony of people who were present in court when Moran offered his
pleas, or by playing the audio record of those proceedings. But as a practical matter,
telling the jurors that Moran was convicted based on his guilty pleas added little or
nothing to the State’s case; the jurors would inevitably have deduced this.
              Thus, even if Moran might have been entitled to a bifurcation of his trial
under other circumstances, holding a unitary trial was not error under the facts of
Moran’s case.


       Conclusion


              Moran’s conviction for second-degree unlawful contact is REVERSED.
His conviction for third-degree assault is AFFIRMED.




                                          – 12 –                                     2517